Citation Nr: 0841981	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-34 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for a claimed back 
disorder, to include as secondary to the service-connected 
left knee disability.  

2.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

3.  Entitlement to an initial rating in excess of 10 percent 
prior to March 27, 2008, and in excess of 20 percent 
beginning on March 27, 2008, for the service-connected left 
knee patellofemoral syndrome with instability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from November 1979 to 
December 1982.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from April 2002 and June 2003 rating decisions by the RO.  

In a July 2005 rating decision, RO granted service connection 
for major depression, associated with left knee 
patellofemoral syndrome with instability, and assigned an 
initial rating of 30 percent, effective on May 23, 2005.  

In August 2007, the Board increased the evaluation of the 
service-connected major depression to 50 percent and remanded 
the claims of service connection for a back condition, 
hearing loss and tinnitus, and the issue of a higher initial 
rating for the service-connected left knee disability for 
additional development and adjudication.  

In May 2008, the RO granted service connection for tinnitus 
and increased the evaluation of the veteran's service-
connected left knee disability to 20 percent disabling 
effective on March 27, 2008.  

Because the claims on appeal include a request for a higher 
initial rating for the veteran's left knee disability 
following the grant of service connection, the Board has 
characterized the claim in light of Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  



FINDINGS OF FACT

1.  The medical evidence of record does not establish that 
the veteran has a back disability that was incurred in or 
aggravated by active service, or is related to a service-
connected disorder, nor may the condition be presumed to have 
been incurred during service.

2.  The veteran currently is not shown to have a bilateral 
ear hearing loss for the purpose of receiving VA compensation 
benefits.  

3.  Prior to March 27, 2008, the service-connected left knee 
disability picture is not productive of arthritis, ankylosis, 
subluxation, dislocation, nonunion or malunion, or limitation 
of motion, a dislocated semilunar cartilage productive of 
symptoms, or more than slight instability.  

4.  Beginning on March 27, 2008, the service-connected left 
knee disability picture is not shown to have been manifested 
by arthritis, ankylosis, subluxation, dislocation, nonunion 
or malunion, or more than slight limitation of motion, a 
dislocated semilunar cartilage productive of symptoms, or 
more than moderate instability.  


CONCLUSIONS OF LAW

1.  The veteran does not have a back disability that is due 
to disease o injury that was incurred in or aggravated by 
active service; may not be presumed to have been incurred 
therein; nor is any proximately due to or the result of the 
service-connected left knee disability.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 and 
as revised by 71 Fed. Reg. 52,744-52,747, 3.317 (2008).  

2.  The claim of service connection for a bilateral hearing 
loss must be denied by operation of law.  38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent prior to March 27, 2008, and in excess 
of 20 percent on and after March 27, 2008, for the service-
connected left knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71 including Diagnostic Codes 5003, 5256-5262 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In letters dated in November 2001, May and November 2003, 
February 2005, and August 2007, the RO provided the veteran 
with the required notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) with respect to his claims, including 
notice of how disability ratings and effective dates are 
assigned, if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally invited to send information or 
evidence to VA that may support his claims, was advised of 
the basic law and regulations governing his claims, the basis 
for the decisions regarding his claims, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

In this regard, the Board notes that, with respect to the 
veteran's increased rating claim, the Board observes that in 
Dingess v. Nicholson, the Court recently held that upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the veteran's claim for initial higher disability rating for 
his left knee disability; and under the circumstances, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Saying v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimants possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical and treatment records, multiple VA 
examinations, and statements submitted by the veteran and his 
representative in support of the claims.  The Board also 
notes that this matter has been remanded for further 
development, to include additional VA examinations in 
connection with his claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted.  

Therefore, under the circumstances of this case, VA has 
satisfied its duty to assist the veteran in this case.  
Accordingly, further development and further expending of 
VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.  


II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) and as revised by 
71 Fed. Reg. 52744-52747 (final rule revising § 3.310 to 
conform to the Court's holding in Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc)).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  


A.  Back disability

In this case, the veteran's service treatment records do not 
indicate complaints or findings of a back disorder in 
service.  His service discharge examination was normal, 
except for a note about a left wrist scar.  There is nothing 
in the post-service records indicating a back disability 
present in the first year after service or for many years 
thereafter.  

After service, the medical records indicate that the veteran 
strained his back lifting a computer at work sometime in 2003 
or 2004.  Since that time he was indicated to have low back 
pain with occasional irradiation to the left lower extremity.  

The veteran was afforded two VA examinations dated in May 
2003 and March 2008.  

The May 2003 examination indicated that the claims file had 
been reviewed in connection with the examination.  A history 
of back pain was noted, including back strain at work in 
April 2003.  The date of onset for his back pain was 
indicated to have been in April 2003 and was reported to be a 
dull ache of variable duration, prompted by sudden movements.  

The veteran was diagnosed with degenerative disc disease, 
degenerative joint disease of the lumbosacral spine with 
herniated nucleus pulposus at L4-5, and left sided 
radiculopathy.  

The veteran also was examined by VA in March 2008 when the 
examiner indicated that the claims file had been reviewed.  
The veteran was again noted to have strained his back at 
work.  The examiner reported that this took place in 2004 at 
the veteran's job as a computer technician when he lifted a 
heavy computer.  The veteran was noted to be under 
chiropractor care since that time.  

After an examination, the veteran was diagnosed with 
lumbosacral strain.  Regarding whether the veteran's low back 
disability was related to service, the examiner stated that 
the veteran injured his lumbosacral spine in 2004 when he was 
out of the service.  

Based on the foregoing, the Board finds that the evidence is 
against the veteran's claim.  Thus, on this record, there is 
no evidence indicating that the service-connected left knee 
disability caused or aggravated the veteran's back 
disability.  

In addition to the medical evidence, the veteran's testimony 
and his written assertions have been considered, but a basis 
for linking his claimed back condition to service or his 
service-connected left knee disability.  Matters of diagnosis 
and etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  

As the veteran and his representative are not shown to be 
other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a back disability.  Since the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert, 1 Vet. App. at 
53-56.  


B.  Bilateral hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the evidence shows that the veteran does not 
have a bilateral hearing loss disability for VA compensation 
purposes.  

In this case, the veteran's service medical records do not 
indicate hearing loss in service.  After service the veteran 
was noted to have tinnitus, but his hearing was consistently 
indicated to be within normal limits.  

In March 2008, the veteran was afforded a VA audiological 
examination in connection with his claim.  This examination 
revealed pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
15
19
10
15

His speech audiometry revealed speech recognition ability of 
96 percent  in each ear.  

Based on the foregoing, the veteran does not have current 
right ear hearing loss for VA purposes.  Without a current 
diagnosis, a claim of service connection must be denied under 
the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In so concluding, the Board finds that the medical evidence 
is against a current finding of bilateral hearing loss.  
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  


III.  Increased evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.  

In addition, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

In this regard, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  

One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the service-connected left knee disability is 
evaluated as 10 percent disabling prior to March 27, 2008 and 
20 percent disabling beginning on March 27, 2008, under 
Diagnostic Code 5257.  

Disabilities of the knee and leg are evaluated under 
Diagnostic Codes 5256 through 5262.  Normal ranges of motion 
of the knee are to 0 degrees in extension, and to 140 degrees 
in flexion.  38 C.F.R. § 4.71, Plate II.  

In addition, Diagnostic Code 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.  

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  

When x-ray findings of arthritis are present and a veteran's 
knee disability is rated under Diagnostic Code 5257, the 
veteran would be entitled to a separate compensable rating 
under Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.  

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  

Unfavorable ankylosis of the knee, in flexion between 10 
degrees and 20 degrees, is to be rated 40 percent disabling; 
unfavorable ankylosis of the knee, in flexion between 20 
degrees and 45 degrees, is rated 50 percent disabling; 
extremely be rated 60 percent disabling.  

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  

When x-ray findings of arthritis are present and a veteran's 
knee disability is rated under Diagnostic Code 5257, the 
veteran would be entitled to a separate compensable rating 
under Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.  

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  

Diagnostic Code 5259 provides a 10 percent rating for removal 
of semilunar cartilage that is symptomatic.  

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (no percent) disabling; flexion of 
the leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint).  

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  See VAOPGCPREC 09-04 (separate ratings 
may be granted based on limitation of flexion (Diagnostic 
Code 5260) and limitation of extension (Diagnostic Code 5261) 
of the same knee joint).  

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  

The medical evidence in this matter consists primarily of VA 
examinations performed in January 2002, May 2003 and March 
2008.  

The VA examiner in January 2002 noted that the veteran had 
injured his left knee in service secondary to a fall in 1979.  
He was treated with a cast for approximately eight weeks.  
The veteran then reinjured his knee in 1980-81.  

The left knee was noted to give way intermittently and to 
have occasional instability.  The veteran was indicated to 
treat pain with over-the-counter medication.  His symptoms 
were precipitated by prolonged ambulation and cold/wet 
weather.  

The veteran's range of motion testing showed findings of 0 to 
140 degrees.  He had slight pain at the left knee with full 
flexion.  He had marked tenderness medially and walked with a 
slightly antalgic gait and left knee varus.  He was noted to 
have mild anterior instability in the left knee.  

The X-ray studies and an MRI of the left knee were indicated 
to be within normal limits.  The veteran was diagnosed with 
left patello-femoral syndrome.  

The veteran was afforded another VA examination in May 2003 
when the examiner indicated that the claims file had been 
reviewed.  The medical history was again noted to have 
intermittent left knee instability.  His pain was noted to be 
intermittent with ambulation, with mild tenderness of the 
left knee medially.  

The veteran's range of motion was noted to be from 0 to 140 
degrees with no pain, but a slightly antalgic gait.  His 
stability was noted to be within normal limits, bilaterally, 
and the left knee x-ray studies indicated suprapatellar 
effusion.  The veteran was diagnosed with left patello-
femoral syndrome.  

Finally, the veteran was most recently examined by VA in 
March 2008 when the examiner indicated that the claims file 
had been reviewed.  His medical history was noted.  He had 
pain, stiffness, swelling, giving way and intermittent 
locking in his left knee.  

The veteran reported using topical analgesics with some 
relief.  He was noted to use a cane on occasion and to have 
some additional limitation of motion on flare-ups.  He had no 
dislocation or subluxation or inflammatory arthritis.  

The veteran's range of motion was from 0 to 140, bilaterally, 
with pain on the left.  He had mild anterior-lateral 
instability in the left knee.  He had left knee pain on 
flexion starting at 120 degrees that increased with 
repetitive movement.  Tenderness was also noted at the left 
knee, medially.  The X-ray study and MRI of the left knee 
were within normal limits.  The veteran was diagnosed with 
left patello-femoral syndrome with moderate instability.  

The veteran was noted to have additional limitation of joint 
function from pain, weakness and lack of endurance.  
Specifically, the veteran was noted to have pain at 120 
degrees of flexion.  

Based on the foregoing, an initial evaluation in excess of 10 
percent prior to March 27, 2008, and an evaluation in excess 
of 20 percent on and after March 27, 2008 is not warranted.  

First, the service-connected left knee is not shown to be 
ankylosed, and there is no evidence of subluxation, 
dislocation, nonunion or malunion.  While some recent 
complaints of locking and instability have been reported by 
the veteran, the medical evidence does not show more than 
slight instability or recurrent subluxation prior to April 
27, 2008 or more than moderate instability thereafter.  

There is also no current evidence of a dislocated cartilage 
with frequent episodes of locking and effusion into the 
joint.  The range of motion is manifested by some functional 
loss manifested as no worse than 120 degrees on flexion due 
to pain with no restriction on extension.  Thus, an increased 
rating higher cannot be applied at any time during the course 
of this appeal.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, while there were complaints of pain and limitation of 
motion, there was no showing of a compensable functional 
impairment on clinical examination, related to pain, weakness 
or related factors.  The Board therefore holds that a higher 
evaluation in consideration of DeLuca and applicable 
provisions is not warranted.  See also 38 C.F.R. § 4.7.  

The decision in this case is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, the record does not establish 
that the schedular criteria are inadequate to evaluate the 
disability, so as to warrant referral to the RO for 
consideration of an assignment of a higher evaluation on an 
extra-schedular basis.  

In this regard, the Board notes that there is no showing that 
the service-connected disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations) for any period since service 
connection was established, that there is no showing that the 
veteran's disability has necessitated frequent periods of 
hospitalization, or that the application of the regular 
schedular standards has been rendered impractical.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Service connection for a back disorder, to include as 
secondary to the service-connected left knee disability, is 
denied.  

The claim of service connection for bilateral hearing loss is 
denied under the law.  

An evaluation in excess of 10 percent prior to March 27, 
2008, and in excess of 20 percent on and after March 27, 
2008, for the service-connected left knee disability is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


